PER CURIAM:
Claimant brought this action to recover damages to her vehicle which occurred on June 12, 1990. Claimant was operating her 1978 Chevrolet Nova on Baird Street in Grafton, West Virginia. The vehicle went in to a drop inlet located on the right side of the road next to a curb. Claimant had to replace a tire and had to have her vehicle aligned for a total claim of $56.13.
Claimant testified that she was familiar with Baird Street. She was aware that there were three deep inlets in a row. The road had been paved in 1989 and the edge of pavement was built up around the inlets. She stated that there was a six inch difference in the top of the pavement and the location of the grate over the culvert. She was traveling at a rate of approximately twenty miles per hour when the incident occurred.
The State is neither an insurer nor a guarantor of the safety of persons traveling on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order for respondent to be found liable for the damages, it must have had actual or constructive knowledge of the defect in question. The depth of the drop inlet which claimant’s vehicle struck was six inches. It is reasonable to conclude that the tire of the vehicle may be damaged when it strikes a hazard such as this along a State maintained road. The Court is of the opinion that the condition of the drop inlets constituted a hazard on Baird Street. Therefore, the Court is of the opinion to and does make an award to claimant in the amount of $56.13 for the damages to her vehicle.
Award of $56.13.